If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS



In re ESTATE           OF    WILLIAM       PATRICK
MCNEIGHT.


CHRISTINE BRADLEY, Personal Representative                          UNPUBLISHED
of the ESTATE OF WILLIAM PATRICK                                    July 2, 2019
MCNEIGHT,

                Appellant,

v                                                                   No. 340777
                                                                    Wayne Probate Court
JULIANNE MCNEIGHT,                                                  LC No. 2015-810259-DE

                Appellee/Cross-Appellee,

and

WILLIAM GERARD MCNEIGHT,

                Cross-Appellant.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

Servitto, J. (dissenting).

        I respectfully dissent. I would remand for, at a minimum, further finding of facts.

        From 2003 through 2012, decedent opened and closed several IRA accounts. The first
two accounts were opened in 2000 and 2003. The account opened in 2000 named all of the
decedent’s children as beneficiaries, and the account opened in 2003 named Julianne McNeight
as beneficiary. Both of these accounts were closed at the same time, with the funds reinvested
into a single IRA CD in 2004. The account naming all of the decedent’s children as beneficiaries
contained over $20,000.00 when it was reinvested, and the account naming Julianne McNeight
as a beneficiary contained approximately $500.00 when it was reinvested. All of the funds from
the new consolidated IRA CD were withdrawn in 2007 and paid in cash to the decedent. The


                                                -1-
decedent thereafter opened an RMMA in 2007, and it appears this account may have contained a
traditional IRA adoption agreement naming one of decedent’s daughters (not Julianne
McNeight) as the beneficiary. Eric Molitor testified that he was unaware of the adoption
agreement, as Chase’s brokerage services department had not provided it to him. The RMMA
account remained active until 2014, when Chase apparently eliminated the account and placed all
funds from that account into an IRA brokerage account that decedent had opened with the
assistance of Molitor in 2012. Given the various accounts that were opened and closed, the
varying beneficiary designations on the various accounts, the lack of complete information
regarding the various accounts, Molitor’s lack of knowledge concerning any other (but now
produced) IRA adoption agreement, and the affidavits and testimony concerning the decedent’s
intent with respect to the IRA brokerage account at issue in this matter, I am not convinced that
Chase Bank (and the trial court) did not err in determining the applicable beneficiary of the IRA
brokerage account at issue. Chase Bank did, after all, make a determination that Julianne
McNeight was the beneficiary of the account prior to Molitor’s deposition and prior to any
affidavits (or other discovery) being supplied. I believe further factual development is required
in order to resolve this matter.



                                                           /s/ Deborah A. Servitto




                                               -2-